DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in some Figures the lead lines stops prior to reaching the referenced structure (as an example, in fig. 6, reference character “136” which is used to reference an output port, appears to lead to a chamber of the shell 130, as opposed to an output port). It is suggested that the drawing be amended to correct this to avoid confusion. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11 recites the limitation “the rotary valve” in line 4. It is suggested to amend to --a rotary valve-- since a rotary valve has not been previously claimed.
Appropriate correction is required.
Claim 11 recites the limitation “into volumetric” in line 6. It is suggested to amend to --into the volumetric-- to fix a grammatical issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102 as being anticipated by Stolpe et al. (US 2015/0313252).
Regarding claim 11, Stolpe discloses a method of depositing flowable material, comprising: forming a volumetric pocket (chamber) within a shell 2 housing a piston shaft 3 and a rotary valve shaft (shaft of rotary valve 8; fig. 10), rotating the rotary valve 8 to an intake position (i.e. from the position of figs. 7 and 8, to a position as illustrated in fig. 1), rotating the piston shaft 3 to expand the volumetric pocket, thereby drawing the flowable material into volumetric pocket through the rotary valve 8 (via opening 
Allowable Subject Matter
Claims 1-10 are allowed. The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 1-10 the prior art of record fails to teach or render obvious an apparatus for depositing flowable material particularly including wherein when the rotary valve shaft is in the intake positon the piston shaft rotates to expand the volumetric pocket to draw in flowable material form the input port through the inflow port and the outflow port.
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 02/19/2021, with respect to the 102 rejections of claims 1-3, 6-9 and 11, and the 103 rejections of claims 4, 5 and 10 have been fully considered and are persuasive.  The rejections of claims 1-11 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754